DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and 2 recites the limitation “a vicinity of the contracted state keeping wire pulling window is free of protrusions”. This limitation is indefinite because it is unclear on the scope of the term vicinity. Does this mean directly around the window, or does it encompass a larger area around the window. Since the meets and bounds of this term is unclear, the limitation is indefinite. For examination purposes, the term vicinity is being interpreted as the area directly around the window. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (20090099640) in view of Wu (20050090890) and Eblacas (20130123900).

As to claim 1 as best understood, Weng discloses: A stent graft transport device (see figures 1-4) comprising: a transport tube (2) to transport a stent graft (1, examiner notes the stent graft is not being positively claimed); and a mounting mechanism (all pieces of device used to keep stent in place on tube 2) to mount the stent graft on the transport tube (see figures 1-6c), wherein the mounting mechanism comprises a mounted state keeping wire (42) that keeps a mounted state of the stent graft on the transport tube (keeps stent on tube 2), and the transport tube can be separated from the stent graft by releasing the mounted state with an operation of pulling an operation end part (seen as distal segment of wire 42) of the mounted state keeping wire (see paragraph 0079), the operation end part of the mounted state keeping wire is housed inside of the transport tube (see figure 6a-6c), and a mounted state keeping wire pulling-out mechanism (3) to draw the operation end part out of the transport tube (unlocks ring and allows operation end to be pulled out) comprises a mounted state keeping wire pulling-out member (3), one end part of which is mounted on the mounted state keeping wire (where it passes though ring 421) 
Weng fails to directly disclose wherein: the other end part of which is pulled out from a mounted state keeping wire pulling-out window arranged on a side peripheral surface of the transport tube and the mounted state keeping wire pulling-out window is formed by a hole provided in the side peripheral surface of the transport tube, and a vicinity of the mounted state keeping wire pulling-out window is free of protrusions.
In the same field of endeavor, namely stent graft deployment devices, Wu teaches its well known to provide side portions 94/96 on a side peripheral surface of the transport tube (see figures 8 and 9), wherein the vicinity of these ports are free of protrusions (see figures 8 and 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the wire placement of wire 3 in Weng to instead pass through one of the wire openings (94/96) of Wu to help isolate moving pieces of the deployment device, easing the deployment process. Examiner notes these elements 94/96 are seen as pulling-out windows arranged on a side peripheral surface of the transport tube. 
Weng further fails to directly disclose: a mounted state keeping wire pulling-out string. Examiner notes the equivalent structure in Weng is a wire not a string. 
In the same field of endeavor, namely stent graft deployment members, Eblacas teaches that using string or wires as pull wires are well known equivalent structures for deploying a stent graft (paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wire locking/pull mechanism of Weng that allows the device to keep a stent in a restrained state, for the string pull/lock mechanism of Eblacas since these mechanisms perform the same function of securing a stent for later deployment. Simply substituting one pull/locking means for another would yield the predicable result of allowing a user to lock and later deploy a stent at a target site. See MPEP 2143. 

As to claim 2 as best understood, Weng discloses: A stent graft transport device (see figures 1-4) comprising: a transport tube (2) to transport a stent graft (1, examiner notes the stent graft is not being positively claimed); and a contraction mechanism (all pieces of device used to keep stent in place on tube 2) to contract the stent graft (see figures 1-6c), wherein the contraction mechanism comprises a contracted state keeping wire (42) that keeps a contracted state of the stent graft (keeps graft in contracted state), and the stent graft can be in an expanded state by releasing the contracted state of the stent graft with an operation of pulling an operation end (end where ring 421 is located) part of the contracted state keeping wire, the operation end part of the contracted state keeping wire is housed inside of the transport tube (see figures 1-6c), and Page 10 - PRELIMINARY AMENDMENTDocket No. KKI20304PCTUSa contracted state keeping wire pulling-out mechanism (3) to draw the operation end part out of the transport tube (unlocks operation end) comprises a contracted state keeping wire pulling-out member (3), one end part of which is mounted on the contracted state keeping wire (mounted where it passes through ring 421) and the other end part of which is pulled out (pulls out to unlock 42/43).
Weng fails to directly disclose wherein: the other end part of which is pulled out from a mounted state keeping wire pulling-out window arranged on a side peripheral surface of the transport tube and the contracted state keeping wire pulling-out window is formed by a hole provided in the side peripheral surface of the transport tube, and a vicinity of the contracted state keeping wire pulling-out window is free of protrusions.
In the same field of endeavor, namely stent graft deployment devices, Wu teaches its well known to provide side portions 94/96 on a side peripheral surface of the transport tube (see figures 8 and 9), wherein the vicinity of these ports are free of protrusions (see figures 8 and 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the wire placement of wire 3 in Weng to instead pass through one of the wire openings (94/96) of Wu to help isolate moving pieces of the deployment device, easing the deployment process. Examiner notes these elements 94/96 are seen as pulling-out windows arranged on a side peripheral surface of the transport tube. 
Weng further fails to directly disclose: a mounted state keeping wire pulling-out string. Examiner notes the equivalent structure in Weng is a wire not a string. 
In the same field of endeavor, namely stent graft deployment members, Eblacas teaches that using string or wires as pull wires are well known equivalent structures for deploying a stent graft (paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wire locking/pull mechanism of Weng that allows the device to keep a stent in a restrained state, for the string pull/lock mechanism of Eblacas since these mechanisms perform the same function of securing a stent for later deployment. Simply substituting one pull/locking means for another would yield the predicable result of allowing a user to lock and later deploy a stent at a target site. See MPEP 2143.

As to claim 5, the combination of Weng, Wu and Eblacas discloses the invention of claim 1, the combination further discloses: wherein the stent graft comprises a main tube and a branch tube bifurcated from the main tube, and the stent graft transport device is applied to the branch tube (see explanation below). Examiner notes since the stent graft is not being positively claimed, the use to deploy this specific branch tube is being interpreted as intended use. Here since the prior art has the same claimed structure as applicant’s invention, its seen as being able to perform the same function. In this instance, the prior art is structured to be able to deliver a branch tube bifurcated from a main body graft. 

As to claim 6, the combination of Weng, Wu and Eblacas discloses the invention of claim 2, the combination further discloses: wherein the stent graft comprises a main tube and a branch tube bifurcated from the main tube, and the stent graft transport device is applied to the branch tube (see explanation below). Examiner notes since the stent graft is not being positively claimed, the use to deploy this specific branch tube is being interpreted as intended use. Here since the prior art has the same claimed structure as applicant’s invention, its seen as being able to perform the same function. In this instance, the prior art is structured to be able to deliver a branch tube bifurcated from a main body graft. 

As to claim 7, the combination of Weng, Wu and Eblacas discloses the invention of claim 1, the combination further discloses: the stent graft transport device being configured to transport the stent graft to a lesion part (structured to transport the stent graft to a lesion part) along a guide wire (structured to guide along a guidewire, note the guidewire is not being positively claimed) inserted into a blood vessel, the stent graft transport device further comprising: a posture control member (7) that is provided with a through bore through which the guide wire slidably passes (see figures 1-2) in a curved state in one direction (see explanation below), wherein the posture control member is shorter than the stent graft (see figure 1) and mounted on a distal end part of the stent graft (see figure 1). Examiner notes the guidewire is not being positively claimed because the stent graft transport device merely needs to be configured to transport the stent graft to a lesion part along a guide wire. Element 7 of Weng enables the device to transport the stent graft to a lesion part along a guide wire. Furthermore, the combined device is structured to allow a guidewire to pass in a curved state in one direction, because a very flexible guidewire would be able to curve slightly while being load into 7 or after it deploys from 7’s distal end. 

As to claim 8, the combination of Weng, Wu and Eblacas discloses the invention of claim 2, the combination further discloses: the stent graft transport device being configured to transport the stent graft to a lesion part (structured to transport the stent graft to a lesion part) along a guide wire (structured to guide along a guidewire, note the guidewire is not being positively claimed) inserted into a blood vessel, the stent graft transport device further comprising: a posture control member (7) that is provided with a through bore through which the guide wire slidably passes (see figures 1-2) in a curved state in one direction (see explanation below), wherein the posture control member is shorter than the stent graft (see figure 1) and mounted on a distal end part of the stent graft (see figure 1). Examiner notes the guidewire is not being positively claimed because the stent graft transport device merely needs to be configured to transport the stent graft to a lesion part along a guide wire. Element 7 of Weng enables the device to transport the stent graft to a lesion part along a guide wire. Furthermore, the combined device is structured to allow a guidewire to pass in a curved state in one direction, because a very flexible guidewire would be able to curve slightly while being load into 7 or after it deploys from 7’s distal end. 

As to claim 9, the combination of Weng, Wu and Eblacas discloses the invention of claim 7, the combination further discloses: wherein the posture control member comprises a header (see figure below) and a mounting body (See figure below) that is arranged continuously to a rear end part of the header, the distal end part of the stent graft is mounted on the mounting body (see figure below, mounted via strings holding the stent that pass through 73), and a cross sectional shape of the mounting body is noncircular (see paragraph 0044, 7 is a cone and thus a cross section taken along the longitudinal axis would be cone shaped).

    PNG
    media_image1.png
    595
    811
    media_image1.png
    Greyscale

As to claim 10, the combination of Weng, Wu and Eblacas discloses the invention of claim 8, the combination further discloses: wherein the posture control member comprises a header (see figure below) and a mounting body (See figure below) that is arranged continuously to a rear end part of the header, the distal end part of the stent graft is mounted on the mounting body (see figure below, mounted via strings holding the stent that pass through 73), and a cross sectional shape of the mounting body is noncircular (see paragraph 0044, 7 is a cone and thus a cross section taken along the longitudinal axis would be cone shaped).

    PNG
    media_image1.png
    595
    811
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Examiner notes fixing the 112 may alter the scope of the claim, enabling prior art to be applied.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record could be found to teach: a contracted state keeping wire pulling-out mechanism to draw the operation end part out of the transport tube comprises a contracted state keeping wire pulling-out string, one end part of which is mounted on the contracted state keeping wire and the other end part of which is pulled out from a contracted state keeping wire pulling-out window arranged on a side peripheral surface of the transport tube. Examiner notes the contracted state keeping wire pulling-out string was being interpreted as a sperate structure from the contracted state keeping wire. The closest prior art was Weng (20090099640). Weng does not teach using another separate wire to pull out the contracted state keeping wire. Modifying the device to include this extra structure would over complicate the device and wild provide no added benefit. 

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. As to the arguments drawn to Weng’s failure to disclose wherein the vicinity of the claimed windows is free of protrusions, examiner notes a new combination has been made in view of Wu to address this new claimed limitans. Wu’s windows 94/96 are free of protrusions since there the windows are formed directly in the tube wall as shown in Wu. Based on the 112 rejection and the interpretation of the term vicinity explained above, this structure is seen to meet the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771